—Judgment, *357Supreme Court, New York County (Edwin Torres, J.), rendered June 27, 1995, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first and second degrees, reckless endangerment in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to a term of 12V2 to 25 years, three terms of 7V2 to 15 years and two terms of 3V2 to 7 years, all to be served concurrently, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony (see, People v Gaimari, 176 NY 84, 94). Concur — Lerner, P. J., Nardelli, Wallach, Rubin and Mazzarelli, JJ.